■ By the Court :
In the charge to the jury the Court instructed them that “ all that is necessary in order to justify the jury in finding the defendant guilty is, that they shall be satisfied from the evidence of the defendant’s guilt to a moral certainty, and beyond a reasonable doubt, although they may not be entirely satisfied from the evidence that the defendant and no other person committed the alleged offense.” This instruction is almost identical with those which were held to be erroneous in People v. Phipps, 39 Cal. 326, and in People v. Padilla, 42 Cal. 535, and on the authority of these cases the judgment and order are reversed and the cause remanded for a new trial. Remittitur forthwith.